Citation Nr: 0010548	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-37 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Chapter 35 Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from December 1939 to April 
1962 and from April to August 1962.  The appellant is the 
veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Chapter 35 Dependents' Educational Assistance.

In June 1997, the Board denied entitlement to service 
connection for the cause of the veteran's death.  The issue 
of entitlement to Chapter 35 Dependents' Educational 
Assistance was remanded for the re-issuance of a statement of 
the case which expressly included all regulatory language and 
citation pertinent to the claim. 


FINDING OF FACT

In September 1997, prior to the promulgation of a decision by 
the Board on the appealed issue, the appellant notified the 
RO that a withdrawal of the claim of entitlement to Chapter 
35 Dependents' Educational Assistance was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In August 1995, the RO, in pertinent part, denied entitlement 
to Chapter 35 Dependents' Educational Assistance.  The 
appellant appealed the RO's decision to the Board.  As noted 
above, the Board remanded the claim in June 1997 for the re-
issuance of a statement of the case which expressly included 
all regulatory language and citation pertinent to the claim, 
as the prior September 1995 statement of the case was 
inadequate in this regard.  Accordingly, the RO issued a 
supplemental statement of the case on the issue of 
entitlement to Chapter 35 Dependents' Educational Assistance 
in June 1997.

In response to the June 1997 supplemental statement of the 
case, the appellant submitted a written statement to the RO 
dated in September 1997.  She stated that she had not asked 
for Chapter 35 Dependents' Educational Assistance and that 
she wanted this issue "repealed;" however, she wanted her 
claim for service connection for the cause of the veteran's 
death continued. 


II.  Legal analysis

An appeal consists of a timely filed notice of disagreement 
in writing, and, after a statement of the case has been 
provided, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1999).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1999).  In 
September 1997, the appellant requested that her claim for 
Chapter 35 Dependents' Educational Assistance be 
"repealed."  The Board construes this as a request to 
withdraw this issue from appeal.  As the appellant has 
withdrawn this appeal, there remain no allegations of errors 
of fact or law for appellate consideration.  The appellant's 
representative subsequently offered argument concerning this 
claim in February and March 2000.  However, as it had already 
been withdrawn by the appellant, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

While the appellant has indicated that she still disagrees 
with the denial of entitlement to service connection for the 
cause of the veteran's death and wants to continue her appeal 
to the Board on this issue, as noted above, this claim was 
denied by the Board in June 1997.  See 38 U.S.C.A. 
§§ 7103(a), 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1100 
(1999).


ORDER

The claim of entitlement to Chapter 35 Dependents' 
Educational Assistance is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

